Case: 2:20-cv-00096-DLB-CJS Doc #: 20 Filed: 07/22/20 Page: 1 of 2 - Page ID#: 141


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                      AT COVINGTON

CIVIL ACTION NO. 20-96-DLB-CJS

GREATER CINCINNATI NORTHERN
KENTUCKY APARTMENT ASSOCIATION, et al.                                                      PLAINTIFFS


v.                                               ORDER


JOHN C. MIDDLETON, in his official capacity
as Circuit Clerk for the 16th Judicial Division, et al.                                  DEFENDANTS

                                       ***     ***     ***      ***

        The parties, by and through counsel, recently indicated to the presiding District Judge that

they are agreeable to a court-facilitated settlement conference being conducted prior to setting a

hearing on the motion for injunction. (See R. 9). Therefore, a telephone conference with counsel

was held on July 20, 2020, to discuss scheduling of a settlement conference and the terms and

conditions for said conference. Counsel having now confirmed with the undersigned’s Chambers

the availability of their clients and settlement representatives;

        Accordingly, IT IS ORDERED as follows:

        1.      A court-facilitated settlement conference will be held on Thursday, July 30, 2020,

starting at 9:30 a.m. EST, at the U.S. Courthouse, 35 West Fifth Street, Room 375, in Covington,

Kentucky. Counsel shall have their respective clients present in person at such conference, unless

otherwise excused by the undersigned, and fully authorized to negotiate and approve a settlement

in this matter. 1 The parties’ attention in this regard is directed to Lockhart v. Patel, 115 F.R.D. 44



        1
         If counsel is requesting that the client’s and/or representative’s in-person attendance be excused
and another form of attendance/participation be permitted, counsel should note this in the position statement
described in paragraph 2 and explain the circumstances giving rise to the request to excuse in-person
attendance.
Case: 2:20-cv-00096-DLB-CJS Doc #: 20 Filed: 07/22/20 Page: 2 of 2 - Page ID#: 142


(E.D. Ky. 1987). Also, the designated client(s) attending the conference must be someone other

than counsel of record.

          2.        Counsel shall provide to the undersigned’s Chambers (by email to

Smith_Chambers@kyed.uscourts.gov) by the close of business on July 24, 2020, a confidential

statement specifying the settlement position of counsel’s client(s). This position statement must

include the party’s confidential evaluation of the case, including an assessment of the strengths

and weaknesses relating thereto; the party’s view of a fair and reasonable settlement position; and

a summary of any prior settlement negotiations between the parties. This position statement must

also identify the client(s) and/or party representative(s) who will be in attendance at the settlement

conference. This document setting forth a party’s settlement position shall not be filed with the

Clerk of Court, nor provided to any other party; it is intended solely for the undersigned’s use

before and during the settlement conference.

          Dated this 22nd day of July, 2020.




J:\DATA\Orders\civil cov\2020\20-96-DLB order setting ADR.docx




                                                                 2
